FILED
                            NOT FOR PUBLICATION                             MAR 12 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



REGENCY OUTDOOR ADVERTISING,                     No. 08-55650
INC., a California corporation,,
                                                 D.C. No. 2:99-cv-10456-GHK-CT
             Plaintiff - Appellant,

  v.                                             MEMORANDUM *

CITY OF LOS ANGELES CALIFORNIA,
a municipal corporation; COMMUNITY
REDEVELOPMENT AGENCY OF THE
CITY OF LOS ANGELES;
CHRISTOPHER “KIP” RUDD, an
individual sued herein in his official and
personal capacities; OSCAR JAUREGUI,
an individual sued herein in his official
and personal capacities,

             Defendants - Appellees.



REGENCY OUTDOOR ADVERTISING,                     No. 08-55721
INC., a California corporation,,
                                                 D.C. No. 2:99-cv-10456-GHK-CT
             Plaintiff - Appellee,

  v.

CITY OF LOS ANGELES CALIFORNIA,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
a municipal corporation; CHRISTOPHER
“KIP” RUDD, an individual sued herein in
his official and personal capacities;
OSCAR JAUREGUI, an individual sued
herein in his official and personal
capacities,

           Defendants,

and

COMMUNITY REDEVELOPMENT
AGENCY OF THE CITY OF LOS
ANGELES,

           Defendant - Appellant.



REGENCY OUTDOOR ADVERTISING,                  No. 08-56414
INC., a California corporation,,
                                              D.C. No. 2:99-cv-10456-GHK-CT
           Plaintiff - Appellant,

 v.

CITY OF LOS ANGELES CALIFORNIA,
a municipal corporation; COMMUNITY
REDEVELOPMENT AGENCY OF THE
CITY OF LOS ANGELES,

           Defendants - Appellees.



                  Appeal from the United States District Court
                     for the Central District of California
                   George H. King, District Judge, Presiding


                                       2
                        Argued and Submitted March 5, 2010
                               Pasadena, California

Before: GOULD, IKUTA and N.R. SMITH, Circuit Judges.


      The district court erred in granting summary judgment in favor of the

Community Redevelopment Agency of the City of Los Angeles (the “CRA”) on

the issue of lost profits because neither the CRA’s motion for summary judgment

on Regency’s inverse condemnation claims, nor the district court’s request for

supplemental briefing on standing, gave Regency reasonable notice that the

sufficiency of its claim for lost profits would be at issue. See Oluwa v. Gomez, 133
F.3d 1237, 1239 (9th Cir. 1998).

      The district court’s ruling that the Hollywood and Hoover redevelopment

plans were unconstitutional because they vested unbridled discretion in the CRA

did not entitle Regency to receive permits for its proposed billboards. See Desert

Outdoor Adver., Inc. v. City of Oakland, 506 F.3d 798, 808 (9th Cir. 2007).

Therefore, the district court did not abuse its discretion in denying Regency’s

motion for such injunctive relief. Nor did the district court abuse its discretion in

denying Regency’s motion to withdraw or amend its admission under Rule 36,

because the district court’s determination that the CRA would be prejudiced due to

the significant passage of time was not “illogical, implausible, or without support


                                           3
in inferences that may be drawn from facts in the record.” United States v.

Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en banc); see Hadley v. United

States, 45 F.3d 1345, 1348 (9th Cir. 1995).

      The district court did not err when it granted summary judgment for

Regency on its as-applied First Amendment challenge to the sign permit process

for the Hollywood and Hoover areas. The CRA had no design specifications to

guide its review of Regency’s Hollywood billboard proposal. See Desert Outdoor

Adver., Inc. v. City of Moreno Valley, 103 F.3d 814, 818–19 (9th Cir. 1996). The

CRA’s discretion in reviewing Regency’s Hoover billboard proposal was not

limited by the then applicable design specifications, and, therefore, its exercise of

discretion also was not sufficiently cabined. See City of Lakewood v. Plain Dealer

Publ’g Co., 486 U.S. 750, 772 (1988). Regency failed to raise a facial First

Amendment challenge to the billboard permit process for the Mid-City, Pico-

Union 1, Watts Corridor, and Wilshire Center/Koreatown redevelopment areas

because “[t]he summary mention of an issue in a footnote, without reasoning in

support of the appellant’s argument, is insufficient to raise the issue on appeal.”

Hilao v. Estate of Marcos, 103 F.3d 767, 778 n.4 (9th Cir. 1996).

      Because we vacate the district court’s ruling on Regency’s entitlement to

lost profits, we also vacate the district court’s calculation of attorneys’ fees and


                                            4
costs and remand for further proceedings consistent with this disposition. Each

party will bear its own costs on appeal.

      AFFIRMED in part, REVERSED in part, AND REMANDED.




                                           5